Attachment to Advisory Action

Applicant's request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre-pilot practice.

	Applicants’ amendment filed on 4/7/2022 has been fully considered; however, the amendment has not been entered given that it raises new issues that would require further consideration and/or search.
	
	With respect to new issues, claim 1 has been amended to include new limitations not previously presented, i.e. claim 1 has been amended to recite Formula (3). Furthermore, with respect to other new issues, the scope of claim 15 has been narrowed. Specifically, claim 15 at the time of previous Office Action recited a polycyclic compound given by Formula (3) or Formula (4) and the claim has currently been amended to recite only Formula (3). In light of the above, it is the Examiner’s position that these is a new issue, and therefore, the amendment would require further consideration and/or search.

It is noted that were the amendment entered, the 35 U.S.C. 112 rejections as set forth in the previous Office Action would be withdrawn.

/ALEXANDER C KOLLIAS/            Primary Examiner, Art Unit 1767